Citation Nr: 1244462	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-03 155A	)	DATE
	)
	)


THE ISSUE

Whether a January 13, 2005 decision in which the Board of Veterans' Appeals denied entitlement to service connection for chronic residuals of a head injury should be revised or reversed on the grounds of clear and unmistakable error.

(Entitlement to service connection for a seizure disorder, to include as due to an in-service head injury, is addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran (moving party) served on active duty from October 1994 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on a February 2006 motion by the moving party alleging clear and unmistakable error (CUE) in a January 2005 Board decision that denied entitlement to service connection for chronic residuals of a head injury.  The Veteran moved the Board to find that the January 2005 decision was clearly and unmistakably erroneous.  


FINDINGS OF FACT

1.  In a January 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for chronic residuals of a head injury.

2.  The January 2005 Board decision that denied a claim of entitlement to service connection for chronic residuals of a head injury was adequately supported by the evidence then of record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in January 2005, were not before the Board at that time, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.


CONCLUSION OF LAW

The January 2005 Board decision does not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Here, the notice and duty to assist provisions of the law and regulations are not applicable to CUE claims and motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As such, the provisions set forth in the VCAA will not be discussed.

Analysis

The Board has the authority to revise a prior Board decision on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  38 C.F.R. § 3.105(a) (2012).

A determination that a prior decision involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  VA's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, by its very nature, clear and unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and, the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In February 2006, the Veteran filed a motion alleging CUE in a January 13, 2005 Board decision.  She essentially argues that the correct facts, as they were known at the time, were not before the adjudicator.  She specifically alleges that the Board erred in denying entitlement to service connection for residuals of a head injury by indicating that the Board made an erroneous finding that the service treatment records revealed no head injury in service.  She stated that the Board never considered evidence from the Great Lakes Naval Hospital dated on October 22, 1994 that showed a head injury.  She specifically noted that she disagreed with the last paragraph on page eight, continuing onto the first paragraph on page nine, of the decision.

Based upon these arguments, the Board finds that the motion adequately set forth an alleged specific error of fact or law in accordance with 38 C.F.R. § 20.1404(b).  Accordingly, the Board will proceed with an analysis of the Veteran's motion.

The portion of the Board decision where the Veteran has alleged CUE was committed, states the following: "The [V]eteran underwent another VA examination in November 2000.  The examiner reviewed the [V]eteran's service treatment records and claims folder and indicated that there is no evidence of a significant head injury in service."  See January 2005 Board decision, p. 8 (emphasis added).  At the time of the decision, the evidence of record contained the Veteran's full service treatment records, including the October 22, 1994 record from Great Lakes Naval Hospital, which the Veteran alleged was not considered at the time of the January 2005 decision.  See also January 2005 Board decision, p. 7 (discussing this piece of evidence).

The Veteran's argument that the relevant treatment records were not considered by the Board is unfounded.  As noted above, the hospital record dated October 22, 1994 was contained in the file at the time of the prior decision and considered both by the November 2000 VA examiner and the Board.  The paragraph in question in which the Veteran alleges CUE occurred was documenting the findings of a VA examination, where the examiner reviewed the claims file (including the alleged missing evidence) and found that the Veteran did not have a significant head injury.  At no time did he state that the Veteran did not have any head injury in service.  The Veteran's argument that the Board and VA examiner failed to acknowledge that she had a head injury during service does not meet the criteria for CUE.  This argument is based on the erroneous assertion that the claims file was incomplete, disagreement with the findings of a VA examination (an argument based on VA's duty to assist), and the weighing and evaluating of the facts by the Board.  These arguments are inadequate to warrant revision or reversal of the Board's decision based on CUE.  See 38 C.F.R. § 20.1403(d); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (finding that allegations that a previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE).

For these reasons, the current motion for revision or reversal of the Board's January 13, 2005 decision on the grounds of CUE is denied.


ORDER

The motion for revision or reversal of the Board's January 13, 2005 decision on the grounds of CUE is denied.



                       ____________________________________________
	LAURA H. ESKENAZI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



